Citation Nr: 0108271	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  98-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shell fragment wound to the left elbow.

2.  Entitlement to service connection for skin cancer on the 
lower lip.

3.  Entitlement to service connection for the residuals of a 
rash on the feet.

4.  Entitlement to service connection for skin 
discoloration/spots on the chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal arises from a rating decision of July 1998 from 
the Columbia, South Carolina, Regional Office (RO).

The veteran presented testimony at a hearing at the RO before 
the undersigned member of the Board of Veterans' Appeals 
(Board) in November 2000.  At that hearing, the veteran 
indicated he was in disagreement with the issues of service 
connection for the skin cancer of the left and right arms, 
skin cancer of the nose, and sensitivity of the mouth that 
were denied by the RO in a June 2000 rating decision.  
However, a notice of disagreement must be filed with the RO 
and not with the Board or its personnel.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.300 (2000).  
Accordingly, the veteran and his representative are advised, 
as they were advised at the hearing, that if the veteran 
wishes to initiate an appeal of these determinations, he 
should file a notice of disagreement with the RO.

In June 2000, the RO promulgated a rating decision that 
included denials of service connection for skin cancer of the 
left and right arms, nose, and lymph nodes with neck and 
shoulder disability; service connection for sensitivity of 
the mouth; service connection for numbness of the feet and 
loss of balance (the residuals of jungle rot and scarring are 
currently on appeal); and service connection for sensitivity 
of the eyes as not well grounded.  In November 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  This 
statute provides that claims denied as not well grounded 
between July 14, 1999, and November 9, 2000, may be 
readjudicated under the new law upon the request of the 
claimant or motion of the Secretary.  Accordingly, those 
issues that were denied as not well grounded in the June 2000 
rating decision are referred to the RO for further 
consideration.  Public Law No. 106-475, § 7, 114 Stat. 2096 
(Nov. 9, 2000).  


REMAND

The veteran claims he received a shell fragment wound in the 
left elbow.  The record indicates the veteran is a combat 
veteran.  The service medical records make no reference to a 
shell fragment wound.  The veteran did receive a VA 
examination in June 1998; however, the examination report 
only indicates the veteran had occasional left arm discomfort 
which the veteran indicated was related to the shrapnel 
wound.  The examiner did not determine whether any left elbow 
disorder that may be present is consistent with a shell 
fragment wound.  Additionally, at the veteran's hearing 
before the undersigned, he indicated he was treated at a 
hospital in Vietnam for this wound.  However, the record does 
not reflect that the RO has further attempted to obtain 
service records related to this claimed wound.  Accordingly, 
this case will be returned to the RO for further examination 
of the veteran and to attempt to obtain additional records 
from the service department.

The record indicates the veteran has had cancer of the lips 
and has received VA surgical treatment.  He claims that this 
cancer was caused by Agent Orange exposure during service.  
The veteran testified at his hearing before the undersigned 
that he has received all his medical treatment at the VA 
Medical Center at Columbia, South Carolina.  However, the 
claims file only contains VA outpatient treatment records, 
dated from June 1998 through September 1998.  Therefore, the 
case must be returned to the RO to obtain records of the 
veteran's inpatient and outpatient VA medical treatment.

The veteran claims that he has a residual foot disability due 
to a rash on his feet during service.  The service medical 
records do reference ringworm of the feet.  However, the 
veteran has not received a VA examination to determine 
whether he has any residual disability due to the inservice 
ringworm (fungal) infection.  Accordingly, this case will be 
returned to the RO for further examination of the veteran.

VA treatment records, dated from June 1998 through September 
1998, were received in April 1999.  However, these records 
were received after the July 1998 rating decision was 
promulgated and the statement of the case was issued in 
September 1998.  The record does not reflect that these 
records were considered for the veteran's claims or that a 
supplemental statement of the case was issued.  Accordingly, 
the case must be returned to the RO to consider the VA 
treatment records received in April 1999.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the specific unit (to 
company level) that he was assigned to 
when he received his left elbow shell 
fragment wound.  

2.  Following receipt of the above 
information, the RO should request that 
NPRC search morning reports for the unit 
identified for May and June 1967 (or 
another time period if specifically 
identified by the veteran) for 
information regarding hospital treatment 
of the veteran

3.  If any morning reports identify 
inservice hospital treatment, the RO 
should request copies of appropriate 
hospital records from NPRC.

4.  The RO should request legible copies 
of VA treatment records (including 
hospital summaries, operative reports, 
and biopsy reports) related to treatment 
of the veteran from May 1998 to the 
present at the Columbia, South Carolina, 
VA Medical Center.

5.  The RO should request that the 
veteran be scheduled for a VA examination 
of the left elbow.  All appropriate tests 
and studies should be conducted.  The 
examiner should ascertain the nature of 
any left elbow disorder that might be 
present, including whether there are 
scars.  If a left elbow disorder is 
present, the examiner should indicate 
whether it is at least as likely as not 
that it is due to a claimed shell 
fragment wound.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

6.  The RO should request that the 
veteran be scheduled for a VA examination 
of the feet.  All appropriate tests and 
studies should be conducted.  The 
examiner should ascertain the nature of 
any skin disorder of the feet that may be 
present, including whether there is 
fungal infection scarring.  If scarring 
is present, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the scarring is due to 
the ringworm infection during service.  
The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

7.  Following completion of the above, 
the RO should review the veteran's claims 
to determine whether service connection 
for the residuals of a shell fragment 
wound to the left elbow, skin cancer on 
the lower lip, the residuals of a rash on 
the feet, and skin discoloration/spots on 
the chest can be granted.  In reviewing 
the veteran's claims, the RO should also 
consider the VA medical records received 
in April 1999.  The RO should conduct any 
additional evidentiary development and/or 
comply with any additional procedures 
under the Veterans Claims Assistance Act 
of 2000 that may be deemed necessary.  

5.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


